Exhibit 10.2

 

LOGO [g669057g1228195923696.jpg]

December 27, 2018

James E. Evans

Great American Insurance Group Tower

301 East Fourth Street

Cincinnati, Ohio 45202

 

  RE:

Consulting Agreement Extension

Dear Jim:

The purpose of this letter is to set forth in writing our agreement concerning
an extension of your service as an executive consultant to American Financial
Group, Inc. (“AFG”) through 2019.

To that end, you and the Company hereby agree to extend your current consulting
arrangement through December 31, 2019. During the term, you agree to provide
consulting services to AFG and related organizations, including, without
limitation, the subsidiaries and affiliates of AFG and their shareholders,
officers, directors, employees and agents (collectively, the “Company”), making
yourself available to answer questions and consult with the Company upon
reasonable request. This consulting arrangement shall be on the same terms as
provided in our current consulting arrangement, including the consulting fee. To
that end, the fee to be paid you for your consulting services to the Company
during 2019 shall be $300,000, paid in installments as agreed upon.

If after review of this letter, you find it acceptable, please sign, date and
return an original copy to me.

 

Very truly yours, AMERICAN FINANCIAL GROUP, INC. By:  

/s/ Carl H. Lindner

       Carl H. Lindner        Co-Chief Executive Officer

ACCEPTED AND AGREED:

 

/s/ James E. Evans

James E. Evans

Dated: December 27, 2018